Exhibit (e)(iv) FORM OF SELLING AGREEMENT Northern Lights Distributors, LLC (the “Distributor”) serves as the principal underwriter of shares of the OCM Mutual Fund (the “Trust”), an open-end investment company in series form, shares of which companies are distributed by Distributor at their respective net asset values plus sales charges as applicable, pursuant to a written agreement (the “Underwriting Agreement”).Distributor invites you (the “Company”) to participate as a non-exclusive agent in the distribution of shares of any and all of the funds subject to Distributor’s Underwriting Agreement, that are a part of, or may become a part of, the Trust (each, a “Fund,” together the “Funds”) upon the following terms and conditions: Section
